In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-20-00339-CV

VISA INC., Appellant                      §    On Appeal from the 158th District
                                               Court

V.                                        §    of Denton County (19-6924-158)

                                          §    December 9, 2021

SALLY BEAUTY HOLDINGS, INC.,              §    Opinion by Chief Justice Sudderth
Appellee


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed. We reverse the trial court’s summary judgment on Sally Beauty’s

breach of contract claim, and reverse the trial court’s summary judgment on Visa’s

fraud counterclaim. The case is remanded to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that appellee, Sally Beauty Holdings, Inc., shall pay all costs

of this appeal, for which let execution issue.



                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth